Exhibit 10.5

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR REGISTERED OR OTHERWISE QUALIFIED UNDER ANY STATE
SECURITIES LAW. THE SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND
REGISTRATION OR OTHER QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS,
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR
OTHER QUALIFICATION IS NOT REQUIRED.

WARRANT

 

1-    -10-1

  January [20] [22], 2010

To Purchase              Shares of Common Stock of

API Technologies Corp., a Delaware corporation (the “Company”)

1. Number of Shares; Exercise Price; Term. This certifies that for good and
valuable consideration, receipt and sufficiency of which are hereby acknowledged
                     (“Holder”) is entitled, upon the terms and subject to the
conditions hereinafter set forth, at any time after the date hereof and at or
prior to 11:59 p.m. Central Time, on January     , 2015 (the “Expiration Time”),
but not thereafter, to acquire from the Company, in whole or in part, from time
to time, up to                     (            ) fully paid and nonassessable
shares (the “Shares”) of common stock, $0.001 par value, of the Company (“Common
Stock”), at a purchase price of $1.40 per share (the “Exercise Price”). The
right to purchase all of the Shares under the Warrant shall vest immediately
upon issuance of this Warrant. The number of Shares, type of security and
Exercise Price are subject to adjustment as provided herein, and all references
to “Common Stock” and “Exercise Price” herein shall be deemed to include any
such adjustment or series of adjustments.

2. Exercise of Warrant. The purchase rights represented by this Warrant are
exercisable by the Holder, in whole or in part, at any time, or from time to
time, prior to the Expiration Time by the surrender of this Warrant and the
Notice of Exercise annexed hereto, all duly completed and executed on behalf of
the Holder, at the office of the Company in Toronto, Ontario, Canada (or such
other office or agency of the Company as it may designate by notice in writing
to the Holder at the address of the Holder appearing on the books of the
Company) and upon payment of the Exercise Price for the Shares thereby purchased
(by cash, certified or cashier’s check, or wire transfer payable to the
Company). Thereupon, the Holder as the holder of this Warrant, shall be entitled
to receive from the Company a stock certificate in proper form representing the
number of Shares so purchased, and a new Warrant in substantially identical form
and dated as of such exercise date for the purchase of that number of Shares
equal to the difference, if any, between the number of Shares subject hereto and
the number of Shares as to which this Warrant is so exercised.

3. Issuance of Shares. Certificates for Shares purchased hereunder shall be
delivered to the Holder within a reasonable time after the date on which this
Warrant shall have been exercised in accordance with the terms hereof. All
Shares that may be issued upon the exercise



--------------------------------------------------------------------------------

of this Warrant shall, upon such exercise, be duly and validly authorized and
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issuance thereof (other than liens or charges created by or
imposed upon the Holder as the holder of the Warrant or taxes in respect of any
transfer occurring contemporaneously or otherwise specified herein). The Company
agrees that the Shares so issued shall be and shall for all purposes be deemed
to have been issued to the Holder as the record owner of such Shares as of the
close of business on the date on which this Warrant shall have been exercised in
accordance with the terms hereof. The Company will at all times reserve and keep
available, solely for issuance, sale and delivery upon the exercise of this
Warrant, such number of Shares, equal to the number of such Shares purchasable
upon the exercise of this Warrant.

4. No Fractional Shares or Scrip. No fractional Shares or scrip representing
fractional Shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional Warrant Share to which the Holder as the holder would otherwise
be entitled, the Holder shall be entitled, at its option, to receive either
(i) a cash payment equal to the excess of fair market value for such fractional
Warrant Share above the Exercise Price for such fractional share (as determined
in good faith by the Company) or (ii) a whole Share if the Holder tenders the
Exercise Price for one whole share.

5. No Rights as Shareholders. This Warrant does not entitle the Holder as a
holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.

6. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by Holder as the registered holder at the above-mentioned
office or agency of the Company, for a new Warrant of substantially identical
form and dated as of such exchange. The Company shall maintain at the
above-mentioned office or agency a registry showing the name and address of
Holder as the registered Holder of this Warrant. This Warrant may be surrendered
for exchange or exercise, in accordance with its terms, at the office of the
Company, and the Company shall be entitled to rely in all respects, prior to
written notice to the contrary, upon such registry.

7. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation
and reissuance, in lieu of this Warrant.

8. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday, then such action
may be taken or such right may be exercised on the next succeeding day that is
not a Saturday or a Sunday or a legal holiday.

 

2



--------------------------------------------------------------------------------

9. Adjustments of Rights. The purchase price per Share and/or the number of
Shares purchasable hereunder are subject to adjustment from time to time as
follows:

(a) Merger or Consolidation. If at any time there shall be a merger or a
consolidation of the Company with or into another corporation when the Company
is not the surviving corporation, then, as part of such merger or consolidation,
lawful provision shall be made so that the Holder as the holder of this Warrant
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the aggregate Exercise Price
then in effect, the number of shares of stock or other securities or property
(including cash) of the successor corporation resulting from such merger or
consolidation, to which the Holder as the holder of the stock deliverable upon
exercise of this Warrant would have been entitled in such merger or
consolidation if this Warrant had been exercised immediately before such merger
or consolidation. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder as the holder of this Warrant after the merger or
consolidation. This provision shall apply to successive mergers or
consolidations.

(b) Reclassification, Recapitalization, etc. If the Company at any time shall,
by subdivision, combination or reclassification of securities, recapitalization,
automatic conversion, or other similar event affecting the number or character
of outstanding shares of Common Stock, or otherwise, change any of the
securities as to which purchase rights under this Warrant exist into the same or
a different number of securities of any other class or classes, this Warrant
shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change.

(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall split, subdivide or
combine the securities as to which purchase rights under this Warrant exist, the
Exercise Price shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination.

(d) Common Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in shares of Common Stock, or make any other distribution with respect
to Common Stock payable in shares of Common Stock, then the Exercise Price shall
be adjusted, from and after the date of determination of the shareholders
entitled to receive such dividend or distribution, to that price determined by
multiplying the Exercise Price in effect immediately prior to such date of
determination by a fraction (i) the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and (ii) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution.

10. Adjustment of Number of Shares. Upon each adjustment in the Exercise Price
pursuant to Section 9 hereof, the number of Shares purchasable hereunder shall
be adjusted, to the nearest whole Share, to the product obtained by multiplying
the number of Shares purchasable immediately prior to such adjustment by a
fraction (i) the numerator of which shall be the Exercise Price immediately
prior to such adjustment, and (ii) the denominator of which shall be the
Exercise Price immediately after such adjustment.

 

3



--------------------------------------------------------------------------------

11. Notice of Adjustments; Notices. Whenever the Exercise Price or number or
type of securities issuable hereunder shall be adjusted pursuant to Sections 9
or 10 hereof, the Company shall issue and provide to the Holder as the holder of
this Warrant, within ten (10) days after the event requiring the adjustment, a
certificate signed by an officer of the Company setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated and the Exercise Price and number
of Shares purchasable hereunder after giving effect to such adjustment.

12. Governing Law. This Warrant shall be binding upon any successors or assigns
of the Company. This Warrant shall constitute a contract under the laws of
Delaware and for all purposes shall be construed in accordance with and governed
by the laws of said state, without giving effect to the conflict of laws
principles.

13. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Holder as the holder hereof.

14. Representations and Warranties of the Holder. In connection with the
issuance of this Warrant, the Holder makes the following representations and
warranties to the Company. The Holder understands that (a) the Company will rely
on the representations and warranties set forth below for purposes of
determining that the issuance of the Warrants is exempt from registration under
the Securities Act and (b) neither the Warrant nor the Shares will be registered
under the Securities Act of 1933, as amended (the “Securities Act”) in reliance
upon an exemption from registration thereunder, which in the case of the Holder,
is Regulation D under the Securities Act.

The Holder makes the following representations and warranties to the Company:

(a) The Holder has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company so that
it is capable of evaluating the merits and risks of its investment in the
Company and has the capacity to protect its own interests.

(b) The Holder is acquiring the Warrant and the Shares for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof. The Holder is an “accredited
investor” within the meaning of Regulation D, Section 501(a), promulgated by the
Securities and Exchange Commission.

(c) The Holder has had an opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management and has also had
an opportunity to ask questions of the Company’s officers, which questions were
answered to its satisfaction.

(d) The Holder understands that the Warrant and the Shares being offered and
sold to it in reliance on the exemption from the registration requirements of
United States federal and state securities laws;

 

4



--------------------------------------------------------------------------------

(e) The Holder understands that the Company is relying upon the truth and
accuracy of the representations, warranties, agreement and understandings of the
Holder set forth herein in order to determine the applicability of such
exemption and the suitability of the Holder to acquire the Warrant and the
Shares.

15. Notice. All notices hereunder shall be in writing and shall be effective
(a) on the day on which delivered if delivered personally or transmitted by
telecopier with evidence of receipt, (b) one business day after the date on
which the same is delivered to a nationally recognized overnight courier service
with evidence of receipt, or (c) five business days after the date on which the
same is deposited, postage prepaid, in the United States mail or Canadian mail,
sent by certified or registered mail, return receipt requested, and addressed to
the party to be notified at the address indicated below for the Company, or at
the address for the Holder set forth in the registry maintained by the Company
pursuant to Section 6, or at such other address and/or telecopy and/or to the
attention of such other person as the Company or the Holder may designate by
ten-day advance written notice. Any notice to the Company shall include a copy
sent in the same manner as notices sent hereunder to Leslie J. Weiss, Barnes &
Thornburg, One North Wacker Drive, Suite 4400, Chicago, IL 60606-2833.

16. Transfer. This Warrant may be transferred in whole or in part provided that
the issuance of the Warrant or the Shares to the transferee and the sale of the
Warrant or the Shares by the transferee is in compliance with Regulation S and
Rule 144 promulgated under the Securities Act and does not otherwise violate
Section 5 of the Securities Act or the registration requirements of any state
securities laws and the Company has received an opinion of counsel from the
Holder to that effect.

17. Entire Agreement. This Warrant and the form attached hereto contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.

[signature page to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, API Technologies Corp. has caused this Warrant to be
executed by its duly authorized officer.

Dated: January [20] [22], 2010

 

API Technologies Corp.

a Delaware corporation

By:  

 

Its:  

 

HOLDER

 

 

 

 

6